Citation Nr: 1416971	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-00 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefits sought on appeal.

The Board notes that the Veteran initially claimed service connection for left ear hearing loss only.  The RO, however, adjudicated the claim as entitlement to service connection for bilateral hearing loss.  The Veteran has reported continued hearing loss in both ears, with more severity in his left ear.  The Board will adjudicate hearing loss of the bilateral ears as it believes adjudication of both is most advantageous to the Veteran and is based upon a liberal review of the evidence of record.  

In September 2011, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss disability as a result of active service.

2.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred during his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, tinnitus was incurred during his active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to entitlement to service connection for bilateral hearing loss disability and tinnitus, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his military noise exposure.  He specifically contends that his military occupational specialty (MOS) of gun chief exposed him to significant noise from Howitzers and artillery fire.  He denied use of hearing protection during service, but noted that although he had occupational noise exposure following service, he always used hearing protection.

As shown during his April 2010 VA examination, the Veteran's bilateral hearing has met the threshold required under 38 C.F.R. § 3.385 for a hearing loss disability.  He has also consistently reported constant ringing tinnitus as documented in these examination reports.  Thus, the main question before the Board is whether the Veteran's bilateral hearing loss and tinnitus are etiologically related to his conceded acoustic trauma during service.  

During audiological examination at induction in August 1969, the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
5
X
15

There was no speech recognition testing performed at induction.  A review of the Veteran's service treatment records shows no hearing-related complaints.  

The Veteran's discharge audiological examination in March 1971 revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
15
LEFT
25
15
10
10
15

No speech recognition testing was performed during this examination.  

Following service, the Veteran reported that he first noticing hearing problems and tinnitus within a few years after discharge.  The first medical evidence of record showing treatment for hearing-related complaints is dated in December 2009.  

The Veteran was afforded a VA audiological examination in April 2010, during which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
45
60
LEFT
20
20
55
60
60

Speech recognition revealed scores of 96 percent in the right ear and 84 percent in the left ear.  The examination diagnosed the Veteran as having bilateral sensorineural hearing loss and bilateral tinnitus.  

Following review of the evidence of record and examination and interview of the Veteran, the examiner opined that the Veteran's hearing loss is less likely as not "permanently aggravated by active-duty service."  In reaching this conclusion, the examiner pointed to the Veteran's service treatment records showing no hearing-related complaints and his discharge audiological examination was clinically normal.  Further, the examiner cited to medical literature finding that hearing loss related to noise exposure or trauma occurs immediately after the exposure, and is not progressive.  He also noted that progressive hearing loss is due to old age, genetic inheritance, medical pathology, or post-service noise exposure, and the Veteran has post-service noise exposure.  The examiner opined that the Veteran's tinnitus is more likely than not related to his bilateral hearing loss, and therefore, less likely than not related to service.  

The Veteran's private treating otolaryngologist provided a positive nexus opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  He provided a detailed history of the Veteran's hearing problems, tinnitus, and noise exposure, and physically examined him.  The otolaryngologist indicated that the Veteran's type of hearing loss is considered to be the type that is associated with exposure to repetitive, loud noises such as those he was exposed to during service.  The otolaryngologist opined that the Veteran's bilateral hearing loss and tinnitus were definitely service connected.

During the Veteran's Travel Board hearing, he testified to experiencing significant noise exposure during service and noticed hearing problems a few years after discharge from service.  He related that this hearing loss and tinnitus have progressed since that time.  

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his military service. 

First, tinnitus is a subjective disorder and identifiable primarily through a patient's report of symptoms, and as such, the Veteran is competent to diagnose tinnitus and to provide a statement as to when it began.  The Veteran is also competent to report the onset of decreased hearing acuity.  As his service duty MOS that of a gun chief, it is highly probable that he was exposed to hazardous noise, and thus his exposure is conceded. 

The Board finds that the positive and negative opinions of record are both probative and competent evidence as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  Both the Veteran's treating otolaryngologist and the VA audiologist are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight.  

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss and tinnitus is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


